266 S.W.3d 743 (2007)
James WEDGEWORTH, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-1042.
Supreme Court of Arkansas.
November 1, 2007.
Katherine S. Streett, for appellant.
No response.

MOTION FOR RULE ON THE CLERK.
PER CURIAM.
Appellant James Wedgeworth, by and through his attorney, has filed a motion for rule on clerk. His attorney, Katherine S. Streett, Public Defender for the Thirteenth Judicial District, states in the motion that she takes full responsibility for the late tender of the record.
This court clarified its treatment of motions for rule on clerk and motions for belated appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There we stated that there are only two possible reasons for an appeal not being timely perfected: either the party or attorney filing the appeal is at fault, or there is "good reason." Id. at 116, 146 S.W.3d at 891. Because Ms. Streett has admitted fault, this motion is granted in accordance with McDonald. A copy of this opinion will be forwarded to the Committee on Professional Conduct.
Motion granted.